Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 04 August 2022. Claims 1, 6, 7, 8, 10, 15-17, and 19 have been amended. Claims 21-23 are added. Claims 5, 14, and 20 are cancelled. Claims 1-4, 6-13, 15-19, and 21-23 are pending.

Response to Remarks/Amendment
3. Applicant's remarks filed 04 August 2022 have been fully considered but they are persuasive.
The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's remarks have been fully considered and they are considered persuasive.
The 112(b) has been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
5. Applicant's remarks filed 04 August 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues “…performing the workflow includes transmitting one or more information requests to workflow logic of a worker application, transmitting the one or more information requests by the workflow logic to a subset of less than all the plurality of workers and suppliers, the subset of less than all the plurality of workers and suppliers being part of the
engagement with the enterprise entity, wherein one of the plurality of workers and suppliers has an engagement with two or more entities, the one of the plurality of workers and suppliers having a single account with the worker application to access information request from the two or more entities, are neither well-understood, routine nor conventional…” 

The examiner respectfully disagrees. The applicant argues that the amended claims do not demonstrate something well-understood, routine nor conventional and is not an abstract idea. However, the amended claims still teach having an enterprise entity, workforce supplier, and workers linked together through engagement workflows utilizing forms, tasks, and objects created for the enterprise engagement for transmitting workflow requests for worker application and the MPEP Section 2106.05(d) indicates that mere transmitting and storing of data for the purposes of workflow utilization and engagement in the enterprise is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

	The applicant argues “…when viewed as a whole, none of the claims are directed to an abstract idea. Each claim, as a whole, is directed to a method, storage device, or system of creating and automatically performing workflows for parties to an engagement. That is a concrete act used routinely for practical applications…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and not an abstract idea. However, the amended claims still teach having an enterprise entity, workforce supplier, and workers linked together through engagement workflows utilizing forms, tasks, and objects created for the enterprise engagement for transmitting workflow requests for worker application the transmitting and storing of information for the analysis of workflows analysis is insignificant extra-solution activity as this is transmitting and storing data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…claim 1, the Examiner cites McKeown's…Para. [0186] recites a workflow for a performance review, Para. [0069] cites the system in general, Para. [0017] relates to inputting information into an interface completely unrelated to workflows… no disclosure of "automatically performing a created workflow" by "transmitting one or more information requests to workflow logic of a worker application," no disclosure of "workflow logic," and no disclosure of "worker application".…”

The examiner respectfully disagrees. The applicant argues that the reference McKeown does not each the amended claims. However, the paragraph 0186 describes the automatically performing the created workflow with paragraph 0017 further describing the transmitting one or more information requests and then paragraph 0069 describes the applications for workers. The reference McKeown does teach the portions of the claim in the amendment claims as stated by the applicant. Therefore, the rejection is maintained.

The applicant argues “…Claim 1 also recites "transmitting the one or more information requests by the workflow logic to a subset of less than all the plurality of workers and suppliers, the subset of less than all the plurality of workers and suppliers being part of the engagement with the enterprise entity." In support of the rejection of this element of claim 1, The Examiner cites McKeown's disclosure at 1 [0069] and [0017]. As indicated above, para. [0017] relates to inputting information into an interface, and the system sending a response, all completely unrelated to workflows…para. [0069] cites the system in general, without any disclosure of workflows…”

The examiner respectfully disagrees. The applicant argues that the reference McKeown does not each the amended claims. However, the reference McKeown teaches transmitting one or more information requests 0017 by the workflow logic 0069 the subset of all the plurality of workers and suppliers the subset of the plurality of workers and suppliers 0228 being part of the engagement with the enterprise entity 0106. Therefore, paragraph 0017 describes the information requests further described by paragraph 0069 with a specific reference to workflows describing “…functionality, workflows, and the like…” The reference McKeown does teach the portions of the claim in the amendment claims as stated by the applicant. Therefore, the rejection is maintained.

The applicant argues “…McKeown…Claim 1 does not recite "less than a specific amount." Assuming that the Examiner is referring to "a subset of less than all the plurality of workers and suppliers," Johnson failed to disclose or suggest this portion of claim 1. The cited portion of Johnson, para. [0081], relates exclusively to an interface for sales bids. The cited portion does not disclose or suggest "a subset of less than all the plurality of workers and suppliers" as recited in claim 1…”

The examiner respectfully disagrees. The applicant argues that the reference Johnson and McKeown does not each the amended claims. However, the reference McKeown teaches the subset of all the plurality of workers and suppliers the subset of the plurality of workers and suppliers 0228 which is combined with the reference Johnson teaching Being less than a specific amount 0081 to teach “a subset of less than all the plurality of workers and suppliers” as stated in claim 1. Therefore, the rejection is maintained.

The applicant argues “…further recites "wherein one of the plurality of workers and suppliers has an engagement with two or more entities, the one of the plurality of workers and suppliers having a single account with the worker application to access information request from the two or more entities." This element was brought into claim 1 from previously pending claim 5. McKeown in view of Johnson do not disclose this element…”

The examiner respectfully disagrees. The applicant argues that the reference Johnson and McKeown does not teach the amended claims. However, the reference McKeown teaches wherein one of the plurality of workers and suppliers has an engagement 0010 with two or more entities 0069 one of the plurality of workers and suppliers having a single account with the worker application 0169 to access information 0070 requests from the two or more entities 0126 which is the portion of the claim amended to claim 1 from previously pending claim 5. Therefore, the rejection is maintained.

The applicant argues “…Claim 4 is further patentable over McKeown in view of Johnson. The Examiner cites that claim 4 is disclosed in McKeown by para. [0105], which discloses displaying vendor task status and the ability to see if a vendor is "falling short." If a vendor is falling short, McKeown discloses that a vendor may be hired, but the hiring of a vendor does not relate to the process implemented by McKeown…”

The examiner respectfully disagrees. The applicant argues that the reference Johnson and McKeown does not teach the amended claims. McKeown is used to each has an engagement 0010 with an agreement of the subset of the plurality of workers and suppliers 0228 which is combined with the reference Johnson and the process of hiring 0105 to teach the stated claim. There is no reference to citing the paragraph 0105 in McKeown. Furthermore, the reference Johnson is used to teach hiring. Therefore, the rejection is maintained.


The Examiner's Rejections are Not Properly Set Forth
8. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “Throughout the Office Action, the Examiner paraphrased the claims into phrases of a few words, and cited to paragraphs that, the Examiner asserted, disclosed two word or three word phrases. The Examiner is required to reject the claims based on the claim content in its entirety, not in piecemeal, para-phrased manner.”

The examiner respectfully disagrees. The applicant argues that the rejection was not properly set forth. However, the rejection written was not stated in two word or three word phrases as stated by the applicant. Furthermore, the references were not used in a piecemeal and paraphrased manner but used specific terms from the references and the claims to map the references onto the claims for the rejection. Therefore, the rejection is maintained.

New Claims
9. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…Claims 21-23 recite patentable subject matter and depend on allowable claim 19. Therefore claims 21-23 should be allowable for at least the same reasons as claim 19…”

The examiner respectfully disagrees. The applicant argues that the claims 21-23 are allowable. However, claims 21-23 have been rejected using the references Johnson and McKeown as well as claim 19. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1-4, 6-13, 15-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-4, 6-13, 15-19, and 21-23 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 19 are a system for automatically managing a workforce, stored and executed to create a workflow for one of a plurality of entities having an account with an Enterprise application by an Enterprise application, the entity having an engagement with a plurality of workers and suppliers (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), automatically perform the created workflow by the Enterprise application for the entity, wherein automatically performing the workflow includes transmitting one or more information requests to workflow logic of a worker application (Transmitting and Analyzing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), transmit the one or more information requests by the workflow logic to a subset of less than all the plurality of workers and suppliers, the subset of less than all the plurality of workers and suppliers being part of the engagement with the enterprise entity (Transmitting and Analyzing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), transmit a response by the workflow logic in the worker application to the Enterprise application, and store results of the information requests to a data store by the Enterprise application (Transmitting and Storing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), wherein one of the plurality of workers and suppliers has an engagement with two or more entities, the one of the plurality of workers and suppliers having a single account with the worker application to access information request from the two or more entities (Transmitting and Analyzing Information, an observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for business relations for the purposes and Organizing Human Activity but for the recitation of generic computer components.  That is, other than a server, memory, processor, and modules nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, having an enterprise entity, workforce supplier, and workers linked together through engagement workflows utilizing forms, tasks, and objects created for the enterprise engagement for transmitting workflow requests for worker application encompasses what a manager does to manage the workflows of workers in an enterprise. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions for business relations, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than a server, memory, processor, and modules. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting and storing of information for the analysis of workflows analysis is insignificant extra-solution activity as this is transmitting and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0074] The components contained in the computer system 1100 of FIGURE 11 are those typically found in computer systems that may be suitable for use with embodiments of the present invention and are intended to represent a broad category of such computer components that are well known in the art. Thus, the computer system 1100 of FIGURE 11 can be a personal computer, handheld computing device, smart phone, mobile computing device, workstation, server, minicomputer, mainframe computer, or any other computing device. The computer can also include different bus configurations, networked platforms, multi-processor platforms, etc. Various operating systems can be used including Unix, Linux, Windows, Macintosh OS, Android, as well as languages including Java, .NET, C, C++, Node.JS, and other suitable languages.

Which describes the present invention for service requests, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting and storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the server and processor, nor the transmitting and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmitting and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 10 also contain the identified abstract ideas above, with additional elements non-transitory computer-readable storage medium and program which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 19 above.
Claims 2-4, 6-9, 11-13, 15-18 and 21-23 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-4, 6-13, 15-19, and 21-23 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. Claim 1-4, 6-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2010/0100427 to McKeown (hereinafter referred to as “McKeown”) in view of US publication number 2008/0114628 to Johnson (hereinafter referred to as “Johnson”).

(A) As per claims 1/10/19, McKeown teaches A method for automatically managing a workforce, comprising: creating a workflow for one of a plurality of entities having an account with an Enterprise application by an Enterprise application, the entity having an engagement with a plurality of workers and suppliers (McKeown: [automatically managing a workforce 0098 comprising creating a workflow for one of a plurality of entities 0069 having an account 0169 with an enterprise application by an enterprise application the entity having an engagement with a plurality of workers 0069 and suppliers 0116]); 
automatically performing the created workflow by the Enterprise application for the entity, wherein automatically performing the workflow includes transmitting one or more information requests to workflow logic of a worker application (McKeown: [automatically performing the created workflow 0186 by the enterprise application for the entity 0069 wherein automatically performing the workflow includes 0186 transmitting one or more information requests 0017 to workflow logic of a worker application 0069]); 
transmitting the one or more information requests by the workflow logic to a subset of the plurality of workers and suppliers, the subset of the plurality of workers and suppliers being part of the engagement with the enterprise entity (McKeown: [transmitting one or more information requests 0017 by the workflow logic 0069 the a subset of all the plurality of workers and suppliers the subset of the plurality of workers and suppliers 0228 being part of the engagement with the enterprise entity 0106]); 
transmitting a response by the workflow logic in the worker application to the Enterprise application (McKeown: [transmitting a response 0017 by the workflow logic in the worker application to the enterprise application 0069]) ; 
and storing results of the information requests to a data store by the Enterprise application (McKeown: [storing results of the 0088 information requests to a data store 0071 by the enterprise application 0069]).  
wherein one of the plurality of workers and suppliers has an engagement with two or more entities, the one of the plurality of workers and suppliers having a single account with the worker application to access information request from the two or more entities (McKeown: [wherein one of the plurality of workers and suppliers has an engagement 0010 with two or more entities 0069 one of the plurality of workers and suppliers having a single account with the worker application 0169 to access information 0070 requests from the two or more entities 0126]).
McKeown does not explicitly teach being less than a specific amount which is taught in combination with Johnson.
Johnson teaches
Being less than a specific amount (Johnson: [Being less than a specific amount 0081])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing an enterprise with various entities of McKeown with being less than a specific amount of Johnson for the managing of an enterprise as they are analogous art along with the current invention which solve problems related to managing information for an enterprise, and the combination would lead to the application and use of information for managing an enterprise as taught in [0008] of Johnson.

	(B) As per claims 2 and 11, McKeown teaches the worker application maintains an account as in claim 1. McKeown also teaches for each of a plurality of workers and suppliers (McKeown: [for each of a plurality of workers and suppliers 0169])

	(C) As per claims 3 and 12, McKeown teaches the entity is an enterprise entity as in claim 1.

	(D) As per claims 4 and 13, McKeown teaches the engagement including the subset of workers and suppliers by the entity as in claim 1.
McKeown does not explicitly teach the process of hiring which is taught in combination with Johnson.
Johnson teaches
	The process of hiring (Johnson: [The process of hiring 0105])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing an engagement with various entities of McKeown with the process of hiring of Johnson for the managing of an enterprise as they are analogous art along with the current invention which solve problems related to managing information for an engagement, and the combination would lead to the application and use of information for managing an engagement as taught in [0095] of Johnson.

(E) As per claims 6 and 15, McKeown teaches receiving a request for worker or supplier data by the worker application the request generated by a requestor as in claim 1. McKeown also teaches generating a request by a requestor (McKeown: [request generated by a requestor 0115]); 
identifying a role of the requestor and a relationship between the requestor and the worker or supplier for which data is selected (McKeown: [identifying the role of the 0069 and the relationship between the requestor 0115 and the worker or supplier for which the data is selected 0012]); 
and providing a response to the request, the response including portions of the requested data to the requestor based on the role and relationship (McKeown: [providing a response to the request the response including portions of the requested data to the requestor 0017 based on the role and relationship 0240]).

(F) As per claims 7 and 16, McKeown teaches determining a requestor permission type of the requested data (McKeown; [determining the requestor 0115 permission type 0168 of the requested data 0130]); 
and Including the requestor permission type of the requested data (McKeown; [including the 238 requestor 0115 permission type 0168 of the requested data 0130]).
McKeown does not explicitly teach applying to each part of a system which is taught in combination with Johnson.
Johnson teaches
Applying to each part of a system (Johnson: [Applying to each part of a system 0034])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing permissions with various entities of McKeown with the applying to each part of a system of Johnson for the managing permissions for entities as they are analogous art along with the current invention which solve problems related to managing information for permissions, and the combination would lead to the application and use of information for managing permissions as taught in [0040] of Johnson.

(G) As per claims 8 and 17, McKeown teaches the supplier-worker application workflow logic as in claim 1. McKeown also teaches a mapping between a role identified by the Enterprise application and a role identified, the workflow logic routing at least one of the one or more information requests based on the mapping (McKeown: [a mapping between 0159 a role identified by the enterprise application and a role identified 0069 the workflow logic routing at least one of the one or more information requests 0070 based on the mapping 0157]).
McKeown does not explicitly teach ranking and third parties which is taught in combination with Johnson.
Johnson teaches
The application of ranking (Johnson: [The application of ranking 0054])
The use of a third party (Johnson: [The use of a third party 0033])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing an enterprise with various entities of McKeown with the ranking and third parties of Johnson for the managing of an enterprise as they are analogous art along with the current invention which solve problems related to managing information for an enterprise, and the combination would lead to the application and use of information for managing an enterprise as taught in [0008] of Johnson.

(H) As per claims 9 and 18, McKeown teaches the created workflow is generated from one or more customized objects generated for the entity within the Enterprise application (McKeown: [the created workflow is generated from 0144 one or more customized objects generated 0124 for the entity within the enterprise application 0106]).

(I) As per claim 21, McKeown teaches to receive a request for worker or supplier data by the worker application the request generated by a requestor, identify a role of the requestor and a relationship between the requestor and the worker or supplier for which data is selected, and provide a response to the request, the response including portions of the requested data to the requestor based on the role and relationship as in claims 1 and 6.

	(J) As in claim 22, McKeown teaches to determine a requestor permission type for each portion of the requested data, and include the requestor permission type for each portion of the requested data as in claim 7.

(K) As in claim 23, McKeown teaches the supplier-worker application workflow logic includes a mapping between a role identified by the Enterprise application and a second role identified, the workflow logic routing at least one of the one or more information requests based on the mapping. (McKeown: [a mapping between 0159 a role identified by the enterprise application and a role identified 0069 the workflow logic routing at least one of the one or more information requests 0070 based on the mapping 0157]).
McKeown does not explicitly teach ranking and third parties which is taught in combination with Johnson.
Johnson teaches
The application of ranking (Johnson: [The application of ranking 0054])
The use of a third party (Johnson: [The use of a third party 0033])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the managing an enterprise with various entities of McKeown with the ranking and third parties of Johnson for the managing of an enterprise as they are analogous art along with the current invention which solve problems related to managing information for an enterprise, and the combination would lead to the application and use of information for managing an enterprise as taught in [0008] of Johnson.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170041296 A1
SYSTEMS AND METHODS OF SECURE DATA EXCHANGE
Ford; Christopher Todd et al.
US 20150163206 A1
CUSTOMIZABLE SECURE DATA EXCHANGE ENVIRONMENT
McCarthy; Kevin L. et al.
US 20130117057 A1
Systems, Methods and Devices for Generating Alternate Itineraries
Van Moltke; Peter et al.
US 20130110565 A1
System, Method and Computer Program Product for Distributed User Activity Management
MEANS, JR.; Robert S. et al.
US 20100274636 A1
SYSTEMS AND METHODS FOR PERSONALIZED EMPLOYEE ENGAGEMENT
Sheridan; Kevin A.
US 20060178918 A1
Technology sharing during demand and supply planning in a network-based supply chain environment
Mikurak; Michael G.
US 20040064351 A1
Increased visibility during order management in a network-based supply chain environment
Mikurak, Michael G.
US 20030069766 A1
Supply chain management framework interface
Hoffman, George Harry  et al.
US 20030065541 A1
System, method and computer program product for adding supply chain components in a supply chain management analysis
Menninger, Anthony Frank
US 20020194045 A1
System and method for automatically allocating and de-allocating resources and services
Shay, Izhar  et al.


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/2/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683